United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 27, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-60980
                         Summary Calendar



LESTER GORDON; ELENCY ERBY,

                                    Plaintiffs-Appellants,

versus

CITY OF COLUMBUS MISSISSIPPI, THOMAS KING,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 02-CV-153-D
                      --------------------

Before JOLLY, JONES and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Lester Gordon and Elency Erby appeal from the summary

judgment dismissal of their 42 U.S.C. § 1983 suit.     At issue is

the validity of a release-dismissal agreement, which the district

court held precluded the bringing of the instant suit.      We review

the district court’s summary judgment decision de novo.       E.g.,

Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 912 (5th Cir.

1992).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60980
                                 -2-

     Appellants argue that a material issue of fact exists

whether the written agreement included a requirement that the

City of Columbus (“the City”) issue a public apology to Erby, to

which the parties had allegedly orally agreed.    The release-

dismissal agreement, however, was unambiguous and made no mention

of a public apology; therefore, resort to parol evidence to

ascertain the parties’ intent on this issue is improper.     See

Henley v. Edlemon, 297 F.3d 427, 430 n.5 (5th Cir. 2002); United

States, For Use of Garrett v. Midwest Constr. Co., 619 F.2d 349,

352 (1980).

     Appellants additionally argue, for the first time on

appeal, that the appellees failed in their burden of proving

that the release-dismissal agreement did not disserve the public

interest.     A party may not raise an issue for the first time on

appeal merely because he believes that he might succeed on a

different theory of recovery.     See Leverette v. Louisville

Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).    Nevertheless,

this argument fails on the merits; the record evidences that the

City’s handling of the matter was not “skewed unfairly toward

the interest of its officials while disadvantaging [Erby] or the

public.”    See Berry v. Peterson, 887 F.2d 635, 641 (5th Cir.

1989).   Finally, we hold pursuant to the Berry factors that the

release-dismissal agreement was voluntarily entered into.       See

id. at 639-40.

     AFFIRMED.